Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 1 of 18 PageID #: 6




                                    Exhibit A
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 2 of 18 PageID #: 7
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 3 of 18 PageID #: 8
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 4 of 18 PageID #: 9
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 5 of 18 PageID #: 10
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 6 of 18 PageID
                            18C02-2010-CT-000105                            #: 10/2/2020
                                                                         Filed: 11       4:14 PM
                                                                                                                        Clerk
                                            Delaware Circuit Court 2                                 Delaware County, Indiana




                                                 SUMMONS
 STATE OF INDIANA                           IN   THE DELAWARE CIRCUIT COURT NO.                  2
                                   SS:
 COUNTY OF DELAWARE                         CAUSE NO: 18COZ—2010—CT—

 GORDON CARTER AND
 BARBARA CARTER
                 Plaintiffs,


     VS.


 JERRY L. SWEET, JR. AND
 NATIONAL TRUCKLOAD, INC.
                 Defendants.

 To Defendant:           Jerry    L.   Sweet, Jr.
                         728 E     23rd Street
                         Erie,   PA 16503

           You have been sued by the        person(s)       named   “Plaintiff” in the   Court stated above
 for “See   attached Complaint.

           The nature   of the suit against      you   is   stated in the Complaint which is attached
 to this    document.    It   also states the    demand which        the Plaintiff has made and wants
 from you.*

       You must answer the complaint in writing, by you 0r your attorney, Within twenty
 (20)**days commencing the day after you receive this summons, or a judgment Will be
 entered against you for What the Plaintiff has demanded.

        Ifyou have a claim for relief against the Plaintiff arising from the same transaction
 or occurrence, you must assert it in your written answer.

           The following manner        of service of summons        is   hereby designated: Certiﬁed Mail
 Return Receipt Requested


        10/5/2020

 Date

 Danyel Struble #30102— 18
 112 E. Gilbert Street
 Muncie, Indiana 47305
 Telephone: (765) 74 1 — 1 375
 dstmble@brooke-stevens.com
 *
    If the Complaint is not attached, a copy is available for you in the ofﬁce of the Clerk of said
 Court.
 **
    Or, if this summons is served by registered or certiﬁed mail, Within twenty—three (23) days.
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 7 of 18 PageID
                            18C02-2010-CT-000105                            #: 10/2/2020
                                                                         Filed: 12       4:14 PM
                                                                                                                               Clerk
                                               Delaware Circuit Court 2                                     Delaware County, Indiana




                                                    SUMMONS
 STATE OF INDIANA                             IN   THE DELAWARE CIRCUIT COURT NO.                       2
                                      SS:
 COUNTY OF DELAWARE                           CAUSE NO: 18COZ—2010—CT—

 GORDON CARTER AND
 BARBARA CARTER
                    Plaintiffs,


       VS.


 JERRY L. SWEET, JR. AND
 NATIONAL TRUCKLOAD, INC.
                    Defendants.

 To Defendant:              National Truckload, Inc.
                            c/o Highest Executive Ofﬁcer
                            3011 W.      17th St.
                            Erie,   PA 16505

             You have been sued by the        person(s)        named   “Plaintiff” in the    Court stated above
 for “See     attached Complaint.

             The nature   of the suit against       you   is   stated in the Complaint which is attached
 to this      document.    It also states the       demand which        the Plaintiff has made and wants
 from you.*

       You must answer the complaint in writing, by you 0r your attorney, Within twenty
 (20)**days commencing the day after you receive this summons, or a judgment Will be
 entered against you for What the Plaintiff has demanded.

             Ifyou have a claim for relief against the Plaintiff arising from the same transaction
 or occurrence,




 Date
                     you must assert it in your written answer.


 Return Receipt Requested

         10/5/2020



 Danyel Struble #30102-18
 1   12 E. Gilbert Street
 Muncie, Indiana 47305
                                                                   W       Clerk




 Telephone: (765) 741—1375
 dstruble@brooke—stevens.com
 *
   If the Complaint is not attached, a copy         is   available for    you   in the ofﬁce of the Clerk of said
 Court.
 **
    Or, if this   summons    is   served by registered or certiﬁed mail, within twenty—three (23) days.
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 8 of 18 PageID
                            18C02-2010-CT-000105                            #: 10/2/2020
                                                                         Filed: 13       4:14 PM
                                                                                                                               Clerk
                                               Delaware Circuit Court 2                                     Delaware County, Indiana




                                                    SUMMONS
 STATE OF INDIANA                             IN   THE DELAWARE CIRCUIT COURT NO.                       2
                                      SS:
 COUNTY OF DELAWARE                           CAUSE NO: 18COZ—2010—CT—

 GORDON CARTER AND
 BARBARA CARTER
                    Plaintiffs,


       VS.


 JERRY L. SWEET, JR. AND
 NATIONAL TRUCKLOAD, INC.
                    Defendants.

 To Defendant:              National Truckload, Inc.
                            c/o Highest Executive Ofﬁcer                  James     Berlin
                            2121 W.      14th St.
                            Erie,   PA 16501

             You have been sued by the        person(s)        named   “Plaintiff” in the    Court stated above
 for “See     attached Complaint.

             The nature   of the suit against       you   is   stated in the Complaint which is attached
 to this      document.    It also states the       demand which        the Plaintiff has made and wants
 from you.*

       You must answer the complaint in writing, by you 0r your attorney, Within twenty
 (20)**days commencing the day after you receive this summons, or a judgment Will be
 entered against you for What the Plaintiff has demanded.

             Ifyou have a claim for relief against the Plaintiff arising from the same transaction
 or occurrence,      you must assert it in your written answer.

             The following manner       of service of summons is hereby designated: Certiﬁed Mail
                                                                                                             '




 Return Receipt Requested

 10/5/2020
 Date

 Danyel Struble #30102-18
 1   12 E. Gilbert Street
 Muncie, Indiana 47305
 Telephone: (765) 741—1375
 dstruble@brooke—stevens.com
 *
   If the Complaint is not attached, a copy         is   available for    you   in the ofﬁce of the Clerk of said
 Court.
 **
    Or, if this   summons    is   served by registered or certiﬁed mail, within twenty—three (23) days.
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 9 of 18 PageID
                                                                       Filed:#: 14
                                                                              10/22/2020 12:34 PM
                                                                                                    Delaware Circuit Court 2
                                                                                                   Delaware County, Indiana




 STATE OF INDIANA                            IN    THE DELAWARE CIRCUIT COURT NO.              2
                                     SS:
 COUNTY OF DELAWARE                          CAUSE NO: 18C02—2010—CT—000105

 GORDON CARTER AND
 BARBARA CARTER
                       Plaintiffs,


     vs.


 JERRY L. SWEET, JR. AND
 NATIONAL TRUCKLOAD, INC.
                       Defendants.

                                 CERTIFICATE OF ISSUANCE OF SUMMONS

           I   hereby afﬁrm that pursuant      to   Indiana Rules of Trial Procedure   I   have attempted

 service       on the following person     at the address as indicated:


                                             Jergg   L.   Sweet, Jr.
                                              728 E    23rd Street
                                               Erie,   PA 16503

           2.     Service   was attempted    by:

           LCertiﬁed 0r registered mail
           _P1aintiff requested            service   by Sheriff

                       Other:



           Date: 10/05/2020



           /s/ Lisa L. Simmons                               Phone: 765—741—1375
           Signature

           Lisa   L.   Simmons                               Email: lsimmons@brooke—stevens.com
           Name        Printed
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 10 of 18 PageID
                                                                        Filed: #: 15 12:34 PM
                                                                               10/22/2020
                                                                                                                                                 Delaware Circuit Court 2
                                                                                                                                                Delaware County, Indiana




       SENDER: COMPLETE                THIS SECTION                  COMPLETE           THIS SECTION           ON DELIVERY
                                                                     A. Signature
       I Complete items 1. 2, and 3.
                                                                                                                                D Agent
       l Print your name and address on the reverse                  x          ("
                                                                                        \Jd        ~
                                                                                                         2‘1                    U Addressee
         so that we can return the card to you.
                                                                     B. Received        by    (Printed   Name)         C. Date of Delivery
       l Attach this card to the back of the mailpiece,
                                         permitL                                       (2L1! 40/                        /C/~‘/          2x;
   ',_Aor on the froansgace
                                                                                         lddress different   from item 17       D Yes
                                                                                         ar    delivery address below:          D No
                              Jerry         L.   Sweet,    Jr.

                              728       E    23rd Stregt
                                Erie,        PA 16503
                                                    ,7   A.-.—
                                                                                                                  D Priority Mail Express®
                                                                                                                  D Registered Mall”
       TumultIIIHImIIulnl‘mumnnuIm                                                        m,                      D R isterad Mail Restricted
               9590 9402 5518 9249 1624 39                           Wed Mai|®                                       Del very
                                                                                                                  D Return Receipt for
                                                                     Certiﬁed Mail Restricted Delivery
                                                                 D             on                                    Merchandise
                                                                                                                  "' ”“4““ "*nfinnationm
                                                                     Collect        Delivery

       2. Article   N                                                                                                              nfirmation
                                                                                                                                  alivery
             '?
                  ﬂ]

   ;
       PS Form      3m   l,   Ju1y   zma raw raau-uz-wu-wao                                                      --..,__.‘_ ..__.h Receipt
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 11 of 18 PageID
                                                                        Filed: #: 16 12:34 PM
                                                                               10/22/2020
                                                                                                      Delaware Circuit Court 2
                                                                                                     Delaware County, Indiana




  STATE OF INDIANA                             IN    THE DELAWARE CIRCUIT COURT NO.              2
                                       SS:
  COUNTY OF DELAWARE                           CAUSE NO: 18C02—2010—CT—000105

  GORDON CARTER AND
  BARBARA CARTER
                      Plaintiffs,


      vs.


  JERRY L. SWEET, JR. AND
  NATIONAL TRUCKLOAD, INC.
                      Defendants.

                                CERTIFICATE OF ISSUANCE OF SUMMONS

            I   hereby afﬁrm that pursuant       to   Indiana Rules of Trial Procedure   I   have attempted

  service       on the following person      at the address as indicated:


                                         National Truckload, Inc.
                                       c/o Highest Executive Ofﬁcer
                                                3011 W.     17th St.
                                                 Erie   PA 16505

            2.     Service   was attempted     by:

                 X    Certiﬁed or registered mail

                      Plaintiff   requested service by Sheriff

                      Other:



            Date: 10/05/2020



            /s/ Lisa L. Simmons                               Phone: 765—74 1— 1375
            Signature

            Lisa L.   Simmons                                 Email: lsimmons@brooke-stevens.com
            Name      Printed
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 12 of 18 PageID
                                                                        Filed: #: 17 12:34 PM
                                                                               10/22/2020
                                                                                                                                                                 Delaware Circuit Court 2
                                                                                                                                                                Delaware County, Indiana




                r               “““““ "'“
                1'




                      SENDER: COMPLETE                  THIS SECTION                       COMPLETE         THIS SECTION                ON DELIVERY

                      I Complete items 1, 2, and 3.
                      I Print your name and address on the reverse
                                                                                                                                a                        D Agent
                        so that we can return the card to you.
                                                                                                                          ’7'
                                                                                                                                t                        D Addresses
                                                                                                            oy(Prmted Name)                      C.   Da   of

                                                                                              5 ecel
                                                                                                                                          Ct                      e_|iv
                      I Attach this card to the back of the mailpiece,               l:
                         or on the fronﬂﬁgpace permits.             ,   fﬁvr.                                                                     LOW”)?
                                                                                                           {address              from item 1?
                                                                                                                         different                       U Yes
            ”
                            ’




                                             National Truckload,              Inc.
                                                                                                           1ter delivery    address below:               D No
                        c/o Highest Executive Ofﬁcer James Berlin
                                 L                  2121 W. 14th        St.     .»


                            '
            ~


                                        AErie,                 PA 1 6501A
                                                                                     3.     Service Type                                   u Priority Mail Express®
                                                                                                gignature                                  D Registered Mail”
                                                                                     S ﬁgur
                                                                                         u!          ignature   Rest dcted De" very        l] Registered Mail Restricted

                                 9590 9402 551 8 9249 1624 22                              Certiﬁed Mail®                                      Delivew
                                                                                                                                           U Return Repeipt for
                                                                                           Certiﬁed Mall Restricied Delivery
                                                                                           Conect on Delivery                                  Memhand'se
                     —-—-—.
                                                                                     1:1                                                   ,


                                                                                                                                                            n f.IrmarIon   m
                      2. Article NI                        .
                                                                                                 ‘
                                                                                                                                    .
                                                                                                                                                            nfirmatlon
                                                                                                                                                            ‘Slivefy
                            I?
                                 U 1|
                      PS Form 3v        I   Ii   Hwy Lu Iv ran :uvv-vL-vw-auw                                                             uuulvam, nvuuh Receipt
                 g
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 13 of 18 PageID
                                                                        Filed: #: 18 12:34 PM
                                                                               10/22/2020
                                                                                                      Delaware Circuit Court 2
                                                                                                     Delaware County, Indiana




  STATE OF INDIANA                             IN    THE DELAWARE CIRCUIT COURT NO.              2
                                       SS:
  COUNTY OF DELAWARE                           CAUSE NO: 18C02—2010—CT—000105

  GORDON CARTER AND
  BARBARA CARTER
                      Plaintiffs,


      vs.


  JERRY L. SWEET, JR. AND
  NATIONAL TRUCKLOAD, INC.
                      Defendants.

                                CERTIFICATE OF ISSUANCE OF SUMMONS

            I   hereby afﬁrm that pursuant       to   Indiana Rules of Trial Procedure   I   have attempted

  service       on the following person      at the address as indicated:


                                         National Truckload, Inc.
                                c/o Highest Executive Ofﬁcer James Berlin
                                                2121 W.     14th St.
                                                 Erie   PA 16501

            2.     Service   was attempted     by:

                 X    Certiﬁed or registered mail

                      Plaintiff   requested service by Sheriff

                      Other:



            Date: 10/05/2020



            /s/ Lisa L. Simmons                               Phone: 765—74 1— 1375
            Signature

            Lisa L.   Simmons                                 Email: lsimmons@brooke-stevens.com
            Name      Printed
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 14 of 18 PageID
                                                                        Filed: #: 19 12:34 PM
                                                                               10/22/2020
                                                                                                                                                                       Delaware Circuit Court 2
                                                                                                                                                                      Delaware County, Indiana




          SENDER: COMPLETE                     THIS SECTION                  COMPLETE       THIS SECTION              ON DELIVERY

          I Complete items 1, 2, and 3.
          l Print your name and address on the reverse
                                                                                                                                             D Agent
            so that we can return the card to you.
                                                                                                                      i                      D Addressee
                                                                                            by grime" Name)                          C- Date 0f        D      "very
          I Attach this card to the back of the maupiece,
      _9r onﬁhe front                 if   sp_acgeetmits.-__   ,7
                                                                             36                    0% Q “1                                 l/        9 =36
          1                                                                                      ass different from item 1?                 U       Yes

                                           National Truckloa,d        Inc.
                                                                                                 e'ive'y   address be'°w=                    U N°

              l
                                Jo         Highest Executive Ofﬁcer

              p
                                 ~             3011w. 17thSt:
              b                                 Erie, PA 16505*

                                                                        3'                                                    ”"°"‘”"E“”'°ss®
                                                                        E] Adult Signa‘ure                                    U Registered Mail’“
                  ||||||||| III! ||||||\ IllﬁlllIllllllllllllllllll                          Restricted Delivery              E]                   Mall Restricted
                                                                                                                                   Eggssetreyred
                                                                              a:lltﬂiganﬁg
                                                                                      3|                                               l


                          9590 9402 551 8 9249 1624 15                       Certiﬁed Mail Restricied Delivery                D Return Receipt for
                                                           .
                                                                        U Collect on Delivery               —    -»           H Memhandise
                                                                                                                                 ---~‘~-‘ “n:”mat.Ion m
                      '

          2. Article N'                                                                                                                             nﬁmaﬁon
                  -                                                                                                                                 §Iivery
                      7nj
      g
          PS Form          3m   I.   Jury   zu Io ran :oau-ucuw-awu                                                       ,   .                     n Receipt
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 15 of 18 PageID
                                                                        Filed: #: 20 11:33 AM
                                                                               10/28/2020
                                                                                                Delaware Circuit Court 2
                                                                                               Delaware County, Indiana




  94784.38
  STATE OF INDIANA                                   IN THE DELAWARE CIRCUIT COURT NO. 2

  COUNTY OF DELAWARE                                 SITTING AT MUNCIE

  GORDON CARTER AND
  BARBARA CARTER,

             Plaintiffs,
  vs.                                                      CAUSE NO: 18C02-2010-CT-000105

  JERRY L. SWEET, JR. AND
  NATIONAL TRUCKLOAD, INC.,
        Defendants.

                     E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

  1.         The party on whose behalf this form is being filed is: Responding
             The undersigned attorney and all attorneys listed on this form now appear in this case for
             the following parties:

                             National Truckload, Inc. and Jerry L. Sweet, Jr.

  2.         Attorney information for service as required by Trial Rule 5(B)(2):

             Thomas S. Ehrhardt                            Atty Number: 18621-45
             KOPKA PINKUS DOLIN PC                         Telephone: (219) 794-1888
             9801 Connecticut Drive                        Facsimile: (219) 794-1892
             Crown Point, IN 46307                         Email: TSEhrhardt@kopkalaw.com

             IMPORTANT: Each attorney specified on this appearance:

             (a)    certifies that the contact information listed for him/her on the Indiana Supreme
                    Court Roll of Attorneys is current and accurate as of the date of this Appearance;

             (b)    acknowledges that all orders, opinions, and notices from the court in this matter
                    that are served under Trial Rule 86(G) will be sent to the attorney at the email
                    address(es) specified by the attorney on the Roll of Attorneys regardless of the
                    contact information listed above for the attorney; and

             (c)    understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                    contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

  3.         This is a civil tort case type as defined in administrative Rule 8(B)(3).



                                                       1
                                                    Exhibit B
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 16 of 18 PageID #: 21




  4.     I will accept service by:
         Fax at the above noted number: NO
         Email at the above noted address: YES

  5.     This case involves child support issues: NO

  6.     This case involves a protection from abuse order, a workplace violence restraining order,
         or a no–contact order: NO

  7.     This case involves a petition for involuntary commitment: NO

  8.     There are related cases: NO

  9.     Additional information required by local rule: NONE

  10.    There are other party members: NO

  11.    This form has been served on all other parties and Certificate of Service is attached: YES

  12.    Defendants, National Truckload, Inc. and Jerry L. Sweet, Jr., respectfully demand a jury
         trial.

                                               Respectfully submitted,

                                               /s/Thomas S. Ehrhardt
                                               Thomas S. Ehrhardt, (#18621-45)
  KOPKA PINKUS DOLIN PC
  9801 Connecticut Drive
  Crown Point, IN 46307
  Tel: (219) 794-1888
  Fax: (219) 794-1892
  Email: TSEhrhardt@kopkalaw.com

                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 28th day of October, 2020, I electronically filed the foregoing
  document using the Indiana E-Filing System (IEFS). I further certify that the following persons
  were served on the same date using the IEFS:

         Danyel N. Struble
         Brooke Stevens PC
         112 E. Gilbert Street
         Muncie, IN 47305
                                               /s/Thomas S. Ehrhardt
                                               Thomas S. Ehrhardt




                                                  2
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 17 of 18 PageID
                                                                        Filed: #: 22 11:33 AM
                                                                               10/28/2020
                                                                                              Delaware Circuit Court 2
                                                                                             Delaware County, Indiana




  94784.39
  STATE OF INDIANA                              IN THE DELAWARE CIRCUIT COURT NO. 2

  COUNTY OF DELAWARE                            SITTING AT MUNCIE

  GORDON CARTER AND
  BARBARA CARTER,

             Plaintiffs,
  vs.                                                 CAUSE NO: 18C02-2010-CT-000105

  JERRY L. SWEET, JR. AND
  NATIONAL TRUCKLOAD, INC.,
        Defendants.

                           MOTION FOR ADDITIONAL TIME TO PLEAD
                                 OR OTHERWISE RESPOND

             Come now Defendants, Jerry L. Sweet, Jr. and National Truckload, Inc., by counsel,

  Thomas S. Ehrhardt and Kopka Pinkus Dolin PC, and respectfully requests an additional thirty

  (30) days within which to answer or otherwise respond to the Plaintiffs’ complaint.

                                               Respectfully submitted,

                                               /s/Thomas S. Ehrhardt
                                               Thomas S. Ehrhardt, (#18621-45)
  KOPKA PINKUS DOLIN PC
  9801 Connecticut Drive
  Crown Point, IN 46307
  Tel: (219) 794-1888
  Fax: (219) 794-1892
  Email: TSEhrhardt@kopkalaw.com

                                     CERTIFICATE OF SERVICE

         I hereby certify that on the 28th day of October, 2020, I electronically filed the foregoing
  document using the Indiana E-Filing System (IEFS). I further certify that the following persons
  were served on the same date using the IEFS:

             Danyel N. Struble
             Brooke Stevens PC
             112 E. Gilbert Street
             Muncie, IN 47305
                                               /s/Thomas S. Ehrhardt
                                               Thomas S. Ehrhardt


                                                  1
Case 1:20-cv-03003-JRS-MJD Document 1-2 Filed 11/16/20 Page 18 of 18 PageID #: 23



  94784.40
  STATE OF INDIANA                                        IN   THE DELAWARE CIRCUIT COURT NO.                 2


  COUNTY OF DELAWARE                                      SITTING AT MUNCIE

  GORDON CARTER AND
  BARBARA CARTER,

             Plaintiffs,
  VS.                                                          CAUSE NO:   18C02-2010-CT-000105

 JERRY L. SWEET, IR. AND
 NATIONAL TRUCKLOAD, INC.,
             Defendants.


                                                       ORDER
             Defendants, Jerry L. Sweet,         Jr.   and National Truckload,   Inc.,   ﬁle their Motion For


  Additional       Time   t0 Plead 0r    Otherwise Respond.      The Court, having reviewed    the   Motion    for


  Additional       Time    t0   Plead 0r Otherwise Respond hereby       GRANTS     same and    ORDERS         that


  Defendants ﬁle their responsive pleading 0n 0r before November 27, 2020.


             SO ORDERED           this                 day 0f October 28, 2020      ,   20




                                                         JUDGE,   DELAWARE CIRCUIT COURT
  Distribution:
  Thomas      S.   Ehrhardt
  Danyel N. Struble
